In two related proceedings pursuant to Family Court Act § 651, inter alia, to determine custody of a minor child, the mother appeals from so much of an order of the Family Court, Suffolk County (Snellenberg, J.), entered December 22, 1987, as granted visitation to the father under specified conditions.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly exercised its discretion in ordering supervised, conditional visitation by the father. It is well established that a parent may not be deprived of his or her right to reasonable and meaningful access to the child, unless exceptional circumstances have been presented to the court (Daghir v Daghir, 82 AD2d 191, affd 56 NY2d 938).
The record is barren of any evidence demonstrating that the father should not be granted access to his child. There is no indication that the father suffers from emotional or mental problems, or ever caused harm to come to the infant child (cf., Shulman v Shulman, 117 AD2d 732; Rubin v Rubin, 95 AD2d 851). Accordingly, the best interests of the child were considered, and the order of visitation was proper (Weiss v Weiss, 52 NY2d 170).
We have considered the mother’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Spatt and Balletta, JJ., concur.